                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION

OMNI HEALTH SOLUTIONS, LLC,

       Plaintiff,
                                                      CIVIL ACTION NO.
 v.
                                                        5:17-cv-00168-TES
 ZURICH AMERICAN INSURANCE
 COMPANY,

       Defendant.

  ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
______________________________________________________________________________

       Presently before the Court are Defendant’s Motion for Summary Judgment [Doc.

35] and Amended Motion for Summary Judgment [Doc. 74]. For the reasons explained

below, these motions are GRANTED, and Plaintiff is ORDERED TO SHOW CAUSE as

to why Count III of the Complaint [Doc. 1-2] should not also be dismissed.

                              FACTUAL BACKGROUND

       In May of 2010, Plaintiff purchased an insurance policy from Defendant, whereby

Defendant agreed to insure Plaintiff’s medical office in downtown Macon, Georgia. [Doc.

1, ¶ 4]. On February 15, 2011, Plaintiff reported hail damage to the building’s roof. [Doc.

35-8, ¶ 1]. Under the terms of the insurance policy, Defendant was obligated to “give

notice of [its] intentions within 30 days” after receiving a sworn proof of loss from

Plaintiff. [Doc. 1-2, p. 50]. The parties dispute what happened next.
       Defendant claims that its adjuster, Michael Ferunden, inspected the property on

February 16, 2011, two days after the alleged damage occurred. [Doc. 35-8, ¶ 2]. In a

claims note prepared on February 17, Ferunden wrote that he inspected the lower level

of the roof the previous day but did not attempt to inspect the upper portion because of

its height and condition. [Doc. 35-7, p. 1]. Ferunden further noted that he advised Dr.

Clyde Green, Plaintiff’s managing partner, that he “did not see anything that appeared

to be a storm created opening or any other storm damage.” [Id. at p. 2]. Ferunden also

told Dr. Green that he would “be happy to meet with [Plaintiff’s] roofer to discuss and

that [he] would schedule a time” to do so. [Id.].

       Plaintiff, on the other hand, claims that, although Ferunden did visit the property

within two days of when Dr. Green reported the damage, Ferunden was unable to gain

access to the roof and did not actually inspect it until over a month later. [Doc. 38-3, ¶ 4].

Also, Dr. Green testified in his deposition that Ferunden did not visit the property within

two days of the report of damage but instead made his initial visit “probably about

twenty, thirty days after the initial call.” [Doc. 35-5, pp. 18:12—19:7].

       Although the parties disagree about when Defendant first denied coverage for

Plaintiff’s claim for roof damage, Defendant clocks the first denial of coverage on

February 16, when Ferunden allegedly told Dr. Green that he saw no hail damage.

Nonetheless, Plaintiff claims that a coverage decision did not occur until September 2011,

after months of indecision and after Defendant denied Plaintiff’s demand for an appraisal



                                              2
in July 2011 because a coverage decision had not yet been made. [Doc. 38-3, ¶¶ 6, 7].

However, it is undisputed that Defendant informed Plaintiff of its position on March 28,

2011. [Doc. 35-8, ¶ 8]. 1

          In September 2011, after months of dialogue and contention over the damage to

the roof and property, Ferunden re-inspected the property and determined that there was

covered damage to the roof. [Id. at ¶¶ 12, 13]. The parties then entered negotiations

regarding the amount of the damage, a process that was also rife with disagreement. See

[id. at ¶¶ 15–18, 21]. Dissatisfied with Defendant’s assessment of the damage, Plaintiff

ultimately demanded an appraisal of the loss under Section IV(B) of the policy, which

states:

          Appraisal - If we and you disagree on the value of the property or the
          amount of loss, either may make written demand for an appraisal of the
          loss. In this event, each party will select a competent and impartial
          appraiser. The two appraisers will select an umpire. If they cannot agree,
          either may request that selection be made by a judge of a court having
          jurisdiction. The appraisers will state separately the value of the property
          and amount of loss. If they fail to agree, they will submit their differences
          to the umpire, A decision agreed to by any two will be binding. Each party
          will:
          1.      Pay its chosen appraiser; and
          2.      Bear the other expenses of the appraisal and umpire equally.
          If there is an appraisal, we will still retain our right to deny the claim.


1Although Plaintiff nominally disputes this fact, Plaintiff does not controvert it with a specific reference to
facts in the record as required by Local Rule 56. See LR 56, MDGa (“Response shall be made to each of the
movant’s numbered facts. All material facts contained in the movant’s statement which are not specifically
controverted by specific citation to particular parts of materials in the record shall be deemed to have been
admitted, unless otherwise inappropriate.”). Plaintiff’s response to this fact merely states, “See response to
7, above,” which refers to a citation that is irrelevant to this fact.



                                                      3
[Doc. 1-2, p. 48]; [Doc. 25-11].

        After a controversial appraisal process, the appraisal panel—consisting of the

umpire Michael Wasden, Defendant’s chosen appraiser R. William Corley, and Plaintiff’s

chosen appraiser Chris Cole—issued a structural damage award in the amount of

$886,795.57 in replacement cost value (“RCV”) and $804,295.98 in actual cash value

(“ACV”). 2 [Doc. 25-14, p. 1]; [Doc. 38-4, p. 6]. The award was ultimately signed by all

three appraisers and upheld by the Georgia Court of Appeals. [Id.]; [Doc. 38-8, pp. 5–6].

The panel made an accounting of the amount awarded for code improvements

($115,116.43) and listed it separately at the bottom of the total award. [Doc. 25-14, p. 1].

The panel also made a separate accounting of mold remediation ($222,307.92) at the

bottom of the total award. [Id.]. Corley specifically requested that the amounts for code

upgrades and mold remediation be listed separately on the face of the award but later

explained that the awards were included in the RCV and ACV totals and stated

separately only for convenience. [Doc. 39-2, pp. 90:6—92:2]. Wasden agreed that the code

upgrade and mold remediation amounts were not intended to be added to the total RCV

and ACV awards and confirmed that they were listed separately for clarification. [Doc.

41-1, ¶ 5]. Contrary to Corley and Wasden’s understanding, Plaintiff’s chosen appraiser,

Chris Cole, testified that the code improvement and mold remediation amounts were



2The difference between RCV and ACV is the depreciation in the property attributable to the loss. See [Doc.
35-1, p. 14 n.1]. Defendant was obligated to pay Plaintiff the RCV if Plaintiff chose to make repairs to the
property or the ACV if Plaintiff chose not to repair the property.


                                                     4
additional awards to be made in excess of the RCV and ACV. [Doc. 35-6, pp. 69:19—70:20,

73:7–11].

       Prior to the panel issuing the appraisal award, Defendant paid $398,936.56 in

partial satisfaction of its obligations under the policy. [Doc. 35-8, ¶ 46]. After the panel

issued the award, Defendant paid an additional $519,948.20 to satisfy the remainder

owed under the award plus excess expenses. [Id. at ¶¶ 51, 53]. Under the terms of the

insurance policy, Defendant agreed to insure the replacement cost of the building up to

$2.7 million and the cost of “building ordinance[s] or law[s]” up to $50,000. [Doc. 1-2, p.

30]. Accordingly, Defendant deducted $65,116.43 from the $115,116.43 code upgrade

portion of the award as exceeding the $50,000 policy limit for code improvements. [Id. at

¶ 50]. On October 19, 2016, Defendant informed Plaintiff that it had satisfied its

obligations under the policy and closed Plaintiff’s claim. [Id. at ¶ 43].

       Thereafter, Plaintiff filed this lawsuit, claiming that Defendant breached the

insurance policy by (1) failing to make a coverage decision within 30 days of receiving

Plaintiff’s proof of loss; (2) failing to pay to total amount owed to Plaintiff under the

policy and the appraisal award; and (3) failing to assess the property’s diminution in

value. [Doc. 1-2, Counts I and II]; [Doc. 18]. Plaintiff also claims that Defendant acted in

bad faith in failing to comply with the terms of the policy. [Doc. 1-2, Count III]. The Court

bifurcated Plaintiff’s breach of contract claims from its bad faith claim, [Doc. 29], and




                                              5
Defendant now moves for summary judgment on the breach of contract claims. For the

reasons that follow, the Court GRANTS summary judgment to Defendant.

                                       DISCUSSION

       A.     Standard of Review

       A party is entitled to summary judgment “if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show that

there is no genuine issue as to any material fact and that the moving party is entitled to a

judgment as a matter of law.” Fed. R. Civ. P. 56(c). As to issues for which the movant

would bear the burden of proof at trial, the “movant must affirmatively show the absence

of a genuine issue of material fact and support its motion with credible evidence

demonstrating that no reasonable jury could find for the non-moving party on all of the

essential elements of its case.” Landolfi v. City of Melbourne, 515 F. App’x 832, 834 (11th

Cir. 2013) (citing Fitzpatrick v. City of Atlanta, 2 F.3d 1112, 1115 (11th Cir. 1993)). As to

issues for which the non-movant would bear the burden of proof at trial, the movant may

(1) simply point out an absence of evidence to support the non-moving party’s case or (2)

provide “affirmative evidence demonstrating that the [non-movant] will be unable to

prove its case at trial.” United States v. Four Parcels of Real Prop. in Greene & Tuscaloosa

Ctys., 941 F.2d 1428, 1438 (11th Cir. 1991) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986)).




                                              6
       Once the movant satisfies its burden, the burden shifts to the non-movant, who

must “go beyond the pleadings and present affirmative evidence to show that a genuine

issue of material fact exists.” Porter v. Ray, 461 F.3d 1315, 1320 (11th Cir. 2006) (citing

Fitzpatrick, 2 F.3d at 1115–17) (emphasis added). “A factual dispute is genuine ‘if the

evidence is such that a reasonable jury could return a verdict for the nonmoving party.’”

Four Parcels, 941 F.2d at 1437 (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248,

(1986)).

       B.      Count I: Failure to Make a Coverage Decision within 30 Days

       In Count I, Plaintiff charges Defendant with breaching the insurance policy by

failing to make a coverage decision within 30 days of Plaintiff reporting the damage to

the roof. Although Defendant initially addressed this claim on the merits in its brief in

support of its original motion for summary judgment, it raised the argument that all of

Plaintiff’s claims are barred by the two-year limitations period contained in the policy for

the first time at the hearing on its motion. The clause states:

       Legal Action against Us - No one may bring a legal action against us under
       this Coverage Part unless:
       1.     There has been full compliance with all of the terms of this Coverage
              Part; and
       2.     The action is brought within 2 years after the date on which the direct
              physical loss or damage occurred.

[Doc. 1-2, p. 53].

       The Court ordered the parties to brief the issue, and Plaintiff raised two arguments

in response to Defendant’s reliance on the policy limitations period. First, Plaintiff argues


                                              7
that Defendant waived this defense by failing to plead the statute of limitations as a

defense in its answer as required by Federal Rule of Civil Procedure 8(c). Second, Plaintiff

contends that its invocation of the appraisal process tolled the limitations period, making

its claims timely. Having reviewed the parties’ supplemental briefs, the Court now

concludes that Count I is time-barred.

              1.     Defendant’s Failure to Plead a Statute of Limitations Defense

       Georgia courts recognize that filing suit within the time allotted by the terms of an

insurance policy is a condition precedent to recovery on the policy rather than an issue

resolved with reference to statute of limitations jurisprudence. See Willis v. Allstate Ins.,

779 S.E.2d 744, 746 (Ga. Ct. App. 2015); see also Suggs v. Brotherhood of Locomotive Firemen

and Enginemen, 121 S.E.2d 661, 665 (Ga. Ct. App. 1961) (“A defense based upon a

contractual limitation as to the time in which an action may be filed differs from a defense

based upon a statutory limitation of actions, in that the former may be raised by a general

demurrer whenever the petition affirmatively shows the action to have been brought

after the expiration of the time stated in the contractual limitation, while in the latter case

a general demurrer must specify the statute of limitations as a ground.”), overruled in part

on other grounds by Benefield v. Malone, 139 S.E.2d 500 (Ga. Ct. App. 1964). As such, Federal

Rule of Civil Procedure 8(c), which requires that an affirmative defense relating to a

plaintiff’s noncompliance with a statute of limitations be pled in an answer, is not

applicable here.



                                              8
       On the contrary, the pleading requirements for failure to comply with conditions

precedent to suit—including failure to sue within a contractual limitations period—are

found in Rule 9(c). Rule 9(c) requires that plaintiffs plead compliance with conditions

precedent to suit and allows them to do so generally. Fed. R. Civ. P. 9(c). But where a

defendant denies that a plaintiff complied with the conditions precedent to suit, he must

plead that denial with particularity. Id. Nevertheless, a defendant who fails to properly

comply with Rule 9(c) in his answer can still raise a specific denial of the performance of

conditions precedent in a motion. See Associated Mech. Contractors, Inc. v. Martin K. Eby

Constr. Co., 271 F.3d 1309, 1317 (11th Cir. 2001) (holding that defendant’s failure to plead

denial of plaintiff’s performance of conditions precedent with particularity in his answer

was cured by his specific articulation of the denial in his motion for summary judgment

and supporting brief).

       Here, Plaintiff generally alleged that it complied with the conditions precedent to

its breach of contract claim, and Defendant denied the allegations generally. See [Doc. 1-

2, ¶¶ 18, 21]; [Doc. 1-3, ¶ 18, 21]; [Doc. 18, ¶ 26]; [Doc. 19, ¶ 26]. Defendant’s subsequent

amendment to its motion for summary judgment, which specifically raised the issue of

whether Plaintiff complied with the contractual limitations period in the insurance

policy, cured the defect in its answer and preserved the defense.




                                             9
              2.      Tolling for the Appraisal Process

       The parties do not dispute that Plaintiff filed the instant lawsuit six years, one

month, and two weeks after the alleged hail damage to its building. Nevertheless,

Plaintiff argues that the three-and-a-half-year appraisal process tolled all but 21 months

of the two-year contractual limitations period, rendering its claims timely.

       Plaintiff is correct that the appraisal process generally tolls an insurance policy’s

limitations period. See Peeples v. Western Fire Ins., 99 S.E.2d 349, 351–52 (Ga. Ct. App. 1957).

For the purposes of this rule, the appraisal process includes the actual work done by the

panel and any subsequent pendency of an action challenging an award. See National

Union Fire Ins. v. Ozburn, 194 S.E. 756, 758–59 (Ga. Ct. App. 1937). What is unclear is

whether all claims related to an insurance policy are tolled by the appraisal process or

only those that are affected by or dependent upon the outcome of the appraisal.

       It appears that this tolling doctrine arose from Insurance Co. of North America v.

Folds, 135 S.E. 107 (Ga. Ct. App. 1926), in which the court essentially ruled that where an

insurer and insured agree to enter the appraisal process to determine the amount of a

loss, a lawsuit relating to the insured’s liability under the policy cannot be maintained

until the appraisal process is complete because the award—which constitutes the amount

of damages in a suit on the policy—has not been set by the appraisal panel. 135 S.E. at

108. That is, the appraisal process, once entered into by both the insurer and insured, tolls

the contractual limitations period in cases where damages are contractually equal to the



                                              10
amount of the appraisal award. This makes sense because a breach of contract action

cannot be maintained without proof of non-speculative damages, and the appraisal

process is intended to set the amount of damages in an insurance dispute contractually.

See McCumbers v. Westside Assocs., 447 S.E.2d 331, 332 (Ga. Ct. App. 1994) (“[D]amages

must be capable of estimation to a reasonable certainty.”); Southern Gen. Ins. v. Kent, 370

S.E.2d 663, 664 (Ga. Ct. App. 1988) (“An appraisement award is the result of a contractual

method of ascertaining the amount of loss, and it is binding on the parties as to the

amount of loss unless the award is set aside.”).

        Count I of Plaintiff’s complaint is based on extra-contractual damages; it is not

based on whether Defendant is required to cover the property’s alleged loss. Thus, the

measure of damages is not the loss attributable to a covered damage, as calculated by the

appraisal panel, but some other amount that Plaintiff incurred as a result of Defendant’s

actions. As such, the appraisal process did not toll this claim. In the absence of some

tolling provision, Plaintiff was required to bring suit on Defendant’s alleged failure to

make a timely coverage decision by February 14, 2013. Plaintiff did not file suit until

March 28, 2017. [Doc. 1-2]. Count I is therefore time-barred, and Defendant’s motion for

summary judgment on this claim is GRANTED. 3


3Counts II and IV raise unique limitations issues. It is likely that Count II, in which Plaintiff alleges that
Defendant failed to pay the entirety of the appraisal award, was tolled by the appraisal process but did not
become ripe until Defendant’s alleged nonpayment. Likewise, Count IV, in which Plaintiff alleges that
Defendant failed to assess and pay the diminished value of the property, was likely not tolled by the
appraisal process (because damages were not determined by appraisal) but probably did not become ripe
until the Georgia Supreme Court announced the right to a payment for the diminished value of real


                                                     11
        C.       Count II: Failure to Pay Entirety of Appraisal Award

        Plaintiff takes issue with two aspects of Defendant’s payment of the structural-

damage appraisal award. First, Plaintiff claims that the code upgrade and mold

remediation awards, which were separately stated on the cover page to the award, were

intended to be amounts due in excess of the RCV, for a total award of $1,224,219.92. As

such, Plaintiff contends that Defendant breached the policy by paying Plaintiff only

$918,884.76. The Court construes Plaintiff’s argument to suggest that the appraisal award

is ambiguous as to whether the RCV includes the separately-stated code upgrade and

mold remediation amounts and that the ambiguity is one that cannot be resolved as a

matter of law. Second, Plaintiff claims that Defendant was not entitled to subtract

amounts paid prior to the entry of the award from the overall award or to cap payments

at the policy limits. The Court considers these two arguments in turn.

                 1.      Code Upgrade and Mold Remediation Awards

        Under Georgia law, appraisal awards are contractual in nature and can be attacked

for the same reasons an ordinary contract can be attacked. See, e.g., Jordan v. General Ins.

Co. of Am., 88 S.E.2d 198, 200–01 (Ga. Ct. App. 1955). The question of a contract’s

ambiguity is one for the Court, and it only becomes a question for a jury if the Court

cannot resolve the ambiguity through the ordinary principles of contract construction.



property in 2012. See Royal Capital II, infra. Because the law is not clear in regard to these issues, the Court
assesses the sufficiency of Counts II and IV based on the grounds raised in Defendant’s original motion for
summary judgment.


                                                      12
Stern’s Gallery of Gifts, Inc. v. Corporate Prop. Inv’rs, Inc., 337 S.E.2d 29, 36 (Ga. Ct. App.

1985). In determining whether a contract contains an ambiguity, the Court must ascertain

the intent of the parties by first looking to the entirety of the contract and deferring to a

reading of the contract that upholds it in its entirety. Municipal Elec. Author. of Ga. v. Gold-

Arrow Farms, Inc., 625 S.E.2d 57, 61 (Ga. Ct. App. 2005). If the terms are “plain . . . and

capable of only one reasonable interpretation,” there is no ambiguity, and the Court will

not look to parol evidence to interpret them. Id. (quoting Wolverine Ins. v. Jack Jordan, Inc.,

99 S.E.2d 95, 97–98 (Ga. 1957)). But where there is an ambiguity, the Court “may look

outside the written terms of the contract and consider all the surrounding circumstances

to determine the parties’ intent.” Id. (quoting Southern Fed. Sav. & Loan Ass’n of Atlanta v.

Lyle, 290 S.E.2d 455, 458 (Ga. 1982)).

           In this case, there is no ambiguity. There are two versions of the appraisal award

in the record. The first version contains the cover page Plaintiff argues is ambiguous. See

[Doc. 25-14]. 4 The second version does not have the cover page but contains a full, 114-

page accounting of the structural damage award, portions of which are attached to the

first version of the award. See [Doc. 39-6]. In the second version, it is clear that the amount

awarded for code upgrades equaled $93,681.99—$40,707.00 of which was included in the

mold remediation total, $19,831.87 of which was included in the Exterior/General total,




4   The cover page was later signed by Plaintiff’s chosen appraiser, Chris Cole. See [Doc. 38-4, p. 6].



                                                        13
and $33,143.12 of which was included in the Roof total. [Id. at pp. 3, 109–11]. 5 These

amounts are reflected in the “Line Item Total” amount on page 112, which is used as the

base for calculating the total RCV and ACV. [Id. at p. 112]. Common sense dictates that

these numbers would not be included in RCV and ACV and then added again to those

totals to reach the total amount of the loss. The only reasonable interpretation of the

award is that the code upgrades and mold remediation amounts listed on the cover page

of [Doc. 25-14] were already included in the total award amount and listed separately for

clarification purposes. Although perhaps mathematically confusing, the appraisal award

is not ambiguous, and there is no question of fact to be determined by a jury. 6

                 2.      Prior Payments and Policy Limits

        Second, Plaintiff claims that Defendant was not entitled to deduct prior payments

from the structural damage award or to cap code upgrade payments at the policy limit.

As to prior payments, Plaintiff’s claim is controlled by the principle that plaintiffs are

generally not entitled to double recovery. See, e.g., Candler Hosp., Inc. v. Dent, 491 S.E.2d


5 After checking the math, the Court determined that the amount awarded under the mold remediation
subheading at the top of page 111 ($181,597.92), plus the amounts awarded for electrical, fire protection,
plumbing, and elevator code upgrades ($40,707.00), equals the amount listed beside “Total: Mold
Remediation” in the middle of page 111 and the amount noted on the allegedly ambiguous cover page of
the award ($222,307.92). Compare [Doc. 25-14, p. 1] with [Doc. 39-6, p. 111].

6However even if the cover page were ambiguous, parol evidence supports the Court’s conclusion. Michael
Wasden and R. William Corley, the umpire and appraiser who initially signed the award cover page and
made it binding on the parties, explained that the separately-stated awards were intended for clarification
purposes. [Doc. 39-2, pp. 90:5—92:2]; [Doc. 41-1, ¶ 5]. Indeed, Corley also testified that the inclusion of the
separately-stated items in the total RCV and ACV can be ascertained from looking at the 114-page version
of the award. [Doc. 39-2, pp. 91:22—92:2].



                                                      14
868, 869 (Ga. Ct. App. 1997) (“Georgia, as part of its common law and public policy, has

always prohibited a plaintiff from a double recovery of damages; the plaintiff is entitled

to only one recovery and satisfaction of damages, because such recovery and satisfaction

is deemed to make the plaintiff whole.”). The record evidence establishes that the

appraisers intended Defendant to deduct prior payments from the overall award and,

having no access to information regarding prior payments, trusted Defendant to

accurately account for those prior payments. See [Doc. 35-6, pp. 106:18—108:2, 110:11—

111:19, 126:13—127:2]; [Doc. 38-4, ¶ 10].

        Plaintiff’s only “evidence” to the contrary is the declaration of Chris Cole,

Plaintiff’s chosen appraiser, who—after testifying that he understood that Defendant

would deduct prior payments from the appraisal award 7—speculates that “it is possible




7       Q:       . . . It was your understanding that once the award was entered . . . that the
                amounts that had already been paid to repair the structural damage would be
                subtracted from that total? That was the understanding you were operating
                under?
        A:      Yes.
        Q:      And you operated under that assumption throughout the entirety of the
                [appraisal] process?
        A:      Yes. It’s actually very common.

[Doc. 35-6, pp. 107:15—108:2].

        [The appraisal award] is intended to include the totality of the loss. Oftentimes when a
        claim reaches an impasse and goes to appraisal, some payments have been paid. Without—
        and you could do what’s called a new cash appraisal if you knew exactly what the previous
        payments were and what they were for exactly. But most appraisals are simply net loss
        appraisal. And then, you know, obviously previous payments that are included in the
        appraisal award would be deducted so the insurer doesn’t pay twice.

[Id. at pp. 126:18—127:2].


                                                   15
that [Defendant] has subtracted amounts previously paid that were not represented in

the award, thus paying benefits and then deducting them inappropriately.” [Doc. 38-4, ¶

12]. Such speculation is insufficient to create a genuine issue of material fact on summary

judgment. See Fed. R. Civ. P. 56(c) (requiring that declarations be made on personal

knowledge and contain facts that would be admissible in evidence); see also Gerard v.

Board of Regents of Ga., 324 F. App’x 818, 825 (11th Cir. 2009) (“Speculation or conjecture

from a party cannot create a genuine issue of material fact.”); Gunn v. Target Corp., No.

5:03-CV-0357-VEH, 2006 WL 8436916, at *1(D) (N.D. Ala. Jan. 26, 2006) (“A party’s mere

‘belief’ and/or speculation is not based on personal knowledge and is not competent

summary judgment evidence.”). In the absence of evidence to establish that Defendant

deducted amounts that had not been previously paid, there is no issue of fact as to

whether Defendant was entitled to deduct previous payments and thereby avoid

Plaintiff’s double recovery.

       Defendant also deducted $65,116.43 from the $115,116.43 code upgrade portion of

the award because it exceeded the $50,000 policy limit for code improvements, and

Plaintiff claims this was improper. Plaintiff points to no authority that requires an insurer

to pay the insured more than the contracted limits. The insurance policy specifically

informs Plaintiff that Defendant will pay no more than “the applicable Limit of Insurance

for each coverage shown in the Declarations,” except in certain circumstances that also

do not apply here. [Doc. 1-2, p. 48]. Moreover, the record evidence establishes that the



                                             16
appraisers understood that Defendant would apply the policy limits to the appraisal

award. See [Doc. 35-6, pp. 69:19—71:17, 74:4–19, 120:25—121:8]. 8 There is no issue of fact

as to whether Defendant was required to pay the entirety of the appraisal award,

including amounts that exceeded the applicable policy limits, and Defendant is entitled

to summary judgment as a matter of law.

        D.       Count IV: Failure to Assess Diminution of Value

        Finally, Plaintiff alleges that Defendant breached the insurance policy by failing to

assess diminution in the building’s value and failing to pay any such diminution. In 2001,

the Georgia Supreme Court consolidated prior case law to make the determination that

automobile insurers are required to make insureds whole by paying the difference in

value of a damaged vehicle, even when the insurer elects to repair the vehicle. State Farm

Mut. Auto. Ins. v. Mabry, 556 S.E.2d 114, 122 (Ga. 2001) (“[T]he insurance policy, drafted



8       [T]he award is properly framed so that each coverage can be properly applied. So you’d
        have coverage A, the building. And then you [have] a[n] additional coverage for code
        upgrades. And then you have in many policies an additional coverage or sub-limit for
        mold remediation. And so then it would be proper to frame the award with those things
        separate, so that the insurance company can properly apply coverage. We’re [i.e., the
        appraisal panel] not applying coverage. We’re simply framing the award so that coverage
        can be applied.

[Doc. 35-6, p. 74:9–19].

        Q:       . . . it was your understanding that any caps on recovery for a particular type of
                 damage were not to be included in the award; correct?
        A:       That’s correct.
        Q:       And so if there was such a cap, it would be up to the insurance company to apply
                 that post-award; is that correct?
        A:       That’s correct.

[Id. at pp. 107:15—108:2].


                                                    17
by the insurer, promises to pay for the insured’s loss; what is lost when physical damage

occurs is both utility and value; therefore, the insurer’s obligation to pay for the loss

includes paying for any lost value.”). In Mabry, the plaintiffs argued that the insurance

company was required to compensate them for the value that their vehicle lost by sheer

virtue of having been involved in an accident. Id. at 116. The Georgia Supreme Court

agreed, and in doing so, reiterated the principle that whatever is given to an insured in

satisfaction of his or her claim must equal the market value of the property before it was

damaged, and the insurer can repair the property and pay its diminished value or pay

the full, pre-damage market value in cash. Id. at 120. Either way, “the measure of damages

is based on value,” not condition. Id.

       Ten years later, the Eleventh Circuit Court of Appeals asked the Georgia Supreme

Court to clarify whether its decision in Mabry extends to all forms of insurance coverage—

particularly buildings—and not merely automobile insurance. Royal Capital Dev., LLC v.

Maryland Cas. Co. (Royal Capital I), 659 F.3d 1050 (11th Cir. 2011). The Georgia Supreme

Court confirmed that it did. Royal Capital Dev., LLC v. Maryland Cas. Co. (Royal Capital II),

728 S.E.2d 234, 238 (Ga. 2012).

       Despite this precedent, Defendant argues that it is entitled to summary judgment

on Plaintiff’s diminution in value claim because (1) the policy does not provide for the

payment of diminished value, and (2) Plaintiff cannot prove that the damage to its

property caused the building’s value to diminish. Although the Court disagrees with



                                             18
Defendant’s argument that diminution in value is not covered by the policy, it agrees that

Plaintiff cannot prove damages and therefore grants summary judgment to Defendant

on this claim.

                 1.   The Policy

       In Royal Capital II, the Georgia Supreme Court explained that “whether damages

for diminution of value are recoverable under [an insurance policy] depends on the

specific language of the contract itself and can be resolved through application of the

general rules of contract construction.” Id. The insurance policy at issue there provided

coverage for “direct physical loss of or damage to” a building and required the insurer to

pay either “the value of lost or damaged property” or “the cost of repairing or replacing

the lost or damaged property.” Royal Capital I, 659 F.3d at 1051–52. The Georgia Supreme

Court specifically indicated that the contract required the insurer to repair the property

and also pay its diminished value, if any. Royal Capital II, 728 S.E.2d at 238.

       The language of the policy at issue in this case is nearly identical to that in Royal

Capital I. It states, “In the event of loss or damage covered by this Coverage Part, at our

option we will either: a. Pay the value of lost or damaged property; [or] b. Pay the cost of

repairing or replacing the lost or damaged property.” [Doc. 1-2, p. 50]. This being

practically indistinguishable from the language of the policy in Royal Capital I, the Court

cannot agree with Defendant that diminution in value is not covered by the policy. The

amount of this loss is made up of lost utility and value, see Mabry, 556 S.E.2d at 508, and



                                             19
by repairing Plaintiff’s building, Defendant compensated Plaintiff for the loss in utility,

but was also required to pay for the loss in value. Cf. Thompson v. State Farm Fire & Cas.

Co., 264 F. Supp. 3d 1302, 1309–10 (M.D. Ga. 2017); Anderson v. American Family Ins., No.

5:15-CV-475 (MTT), 2016 WL 3633349, at *3–5 (M.D. Ga. June 29, 2016).

      The Court also disagrees with Defendant’s argument that Plaintiff bore the burden

of requesting an assessment of diminution of value during the appraisal process. Under

the terms of the policy, the obligation to assess the value of a loss rests with Defendant.

See [Doc. 1-2, pp. 51–52 (“Valuation”)]. And although Royal Capital II was decided during

the pendency of the appraisal process, Defendant, as a sophisticated party presumed to

know and be up-to-date on the law, was obligated to ensure that the appraisal process

comported with prevailing insurance law. Thus, the Court disagrees with Defendants

arguments that Mabry and Royal Capital II do not apply to this case and that Defendant

had no obligation to assess diminution in value.

              2.     Damages

       Notwithstanding the above determination, the Court agrees with Defendant that

Plaintiff cannot prove its damages. At a hearing on these issues, Plaintiff stated that it

intended to offer the testimony of Dr. Clyde Green, Plaintiff’s managing partner, to prove

the existence and amount of the diminished value of the property. Plaintiff contends that

under Georgia law, a property owner may testify about the property’s value as long as

he establishes his “knowledge, experience or familiarity with the value of improvements



                                            20
or real estate generally or of those values in the vicinity in particular.” [Doc. 38, p. 11

(quoting Dep’t of Transp. v. Into, 464 S.E.2d 886, 887 (Ga. Ct. App. 1995))]. Plaintiff further

contends that Dr. Green has such knowledge and is therefore competent to testify.

       In response, Defendant correctly points out that the rules of evidence, including

those applicable to the testimony of lay and expert witnesses, are controlled by federal

law in cases before the Court under diversity jurisdiction. Moore v. GEICO Gen. Ins., ___

F. App’x ___, 2018 WL 6602094, at *4 n.7 (11th Cir. Dec. 14, 2018) (quoting ML Healthcare

Servs., LLC v. Publix Super Markets, Inc., 881 F.3d 1293, 1299 (11th Cir. 2018)). Defendant

further argues that Dr. Green is not qualified to testify as an expert witness under Federal

Rule of Evidence 702 regarding the diminution in value Plaintiff’s building allegedly

underwent and that Plaintiff’s failure to offer a timely expert disclosure for Dr. Green

precludes Plaintiff from relying on his testimony. The parties dispute whether Dr.

Green’s proffered testimony is that of an expert or a lay witness and whether such

testimony, in either capacity, is admissible.

       The Federal Rules of Evidence warn courts to be vigilant of parties’ attempts to

evade the expert witness requirements by “calling an expert witness in the guise of a

layperson.” Fed. R. Evid. 701 advisory committee’s notes to 2000 amendment. Thus, in

order to give full effect to the spirit of the Rules, the Court is tasked with first determining

whether Dr. Green’s testimony about the diminution in Plaintiff’s building is being

offered as expert testimony or lay testimony.



                                                21
          The District Court for the Northern District of Alabama recently undertook an

extensive analysis of the interplay between Federal Rules of Evidence 701 and 702 when

a property owner seeks to testify about the value of his property. See United States v. An

Easement & Right-of-way over 6.09 Acres of Land, 140 F. Supp. 3d 1218, 1239–43 (N.D. Ala.

2015). In doing so, the court explained that many courts, including some in this circuit,

recognize that a property owner’s testimony about the value of his property is generally

acceptable, unless it strays into the realm of expert testimony. Id. Whether a property

owner’s testimony constitutes expert or lay opinion testimony depends on whether it is

based on “commonly understood considerations of worth flowing from his perceptions

and knowledge of his property” or on “technical or specialized knowledge more

broadly.” Id. at 1242. The former falls under the purview of the lay witness requirements

of Federal Rule of Evidence 701, while the latter is governed by the expert witness

requirements of Rule 702 and Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579

(1993).

          But diminution in value, by its very nature and as opposed to a stagnant, moment-

in-time value of property, requires knowledge of the value of property but also some

specialized knowledge of the effects certain kinds of damages and repairs have on the

change in that value. That is, diminution in value requires proof of some causal connection

between the damages and repairs a piece of property undergoes and the net decrease in

a property’s value solely attributable to those damages and repairs. See Mabry, 556 S.E.2d



                                             22
at 505 (defining diminution in value when repairs have been completed to be “the

difference between pre-loss value and post-repair value”).

       Having reviewed the matter, the Court concludes that Dr. Green seeks to proffer

expert testimony about the decrease in the value of Plaintiff’s property because of the

repairs it underwent and that he is unqualified to do so. In his deposition, Dr. Green

testified that he believed the value of the building diminished by $500,000.00. [Doc. 35-5,

pp. 83:1—84:10]. He reached this number on his own after considering mailers from real

estate agents regarding property sales in the area and the tax appreciation of other

buildings. [Id.]. Dr. Green further declared that his testimony regarding the building’s

diminished value would be based on his

       knowledge of the building, the nature of the damage to the building, the
       resulting mold infestation in the building, the stigma likely to attach to
       buildings that have endured the extent and duration of the damage that
       [Plaintiff’s] building has endured, and the commercial real estate market in
       the Macon metropolitan area, including sales prices of comparable
       properties that have not suffered the damage that [Plaintiff’s] building has
       suffered.

[Doc. 38-3, ¶ 12].

       This testimony is expert in nature because it requires a specialized understanding

of the effect of market factors and specific types of damage (e.g., water intrusion and

mold) on commercial real property in the area and of what constitutes “comparable

property.” See Fed. R. Evid. 701(c). In this instance, Dr. Green, as the owner of the

damaged building, based his opinion on facts that an expert would ordinarily use to reach



                                            23
a valuation of property, rather than relying on his own perceptions and understanding

of his property. See 6.09 Acres of Land, 140 F. Supp. 3d at 1243 (quoting Bankr. Evid. Manual

§ 701:2 (2014 ed.)) (“If testifying under 701, the owner may merely give his opinion based

on his personal familiarity of the property, often based to a great extent on what he paid

for the property. On the other hand, if he is truly an expert qualified under the terms of

Rule 702 by knowledge, skill, experience, training or education . . . then he may also rely

on and testify as to facts of a type reasonably relied upon by experts in the particular field

in forming opinions or inferences upon the subject . . . pursuant to Rule 703.”); see also

Tom Lacy & Randy Edwards, Diminished Value Claims, Not Just for Cars Anymore, The

Verdict, Spring 2016, at 34, 36. 9


9   In diminution cases, experts usually use

          the market approach, where sales or listings of comparable properties are used to calculate
          a value of the subject property. Usually, the three most important factors in appraisal are
          ‘location, location and location.’ However, these rules go out the window when appraising a
          contaminated property. The appraiser must locate properties that have sold or are on the
          market with the same or similar type of stigma.
                    In simple terms, the appraiser will have to appraise at least two properties, the
          subject property and one or more comparison properties [“comps”] with a documented
          history of the same or similar type of contamination. Unless there is neighborhood-wide
          contamination, this will likely require using comparison properties farther away from the
          subject property than would normally be used. In addition, the comps will likely have
          more differences in size, finishes and features as well. All will involve calculating the
          hypothetical value with no impairment. The hypothetical value will be considered the
          “baseline.” Dividing the actual sales or listing price of the comparisons by their baselines
          will yield a percent “stigma factor.” Multiplying the stigma factor by the baseline of the
          subject property will yield the diminution in value of the subject property.
                    Stigma is not a constant factor, meaning it may increase or decrease over time. For
          example, while a recently remediated house with a recent documented history of mold
          may have a stigma factor of 25 percent, several years later, assuming the remediation was
          successful and no further mold exposures, that same house may have a stigma factor of
          just 5-10 percent. Conversely, if the mold continues or worsens, the stigma factor may rise
          to 50 percent or more. However, the measure of damages is the difference in value


                                                       24
          In order to give such testimony, Dr. Green must have the requisite “scientific,

technical, or other specialized knowledge” befitting an expert in the field and must base

his opinion on “sufficient facts or data.” Fed. R. Evid. 702(a), (b). It is undisputed that Dr.

Green is not an expert in property valuation; rather, he is a physician. There is also no

evidence that Dr. Green has any training, experience, or specialized knowledge in

commercial property valuation, sales, or repairs. It is also undisputed that Dr. Green did

not provide any admissible, factual basis for his opinion that Plaintiff’s property value

diminished by $500,000.00 because of the damage it incurred. Accordingly, Dr. Green is

not qualified to testify at trial about diminution in value, 10 and in the absence of other

expert testimony, Plaintiff is incapable of proving damages.

          Furthermore, Plaintiff’s determination of damages is speculative and insufficient

to withstand summary judgment. See McCumbers, 447 S.E.2d at 332 (“Although the rule

against the recovery of speculative damages relates more to the uncertainty of the cause,

rather than the measure or extent of the damages, damages must be capable of estimation

to a reasonable certainty.”); see also 6.09 Acres of Land, 140 F. Supp. 3d at 1243 (quoting



          immediately before and after the loss. Thus, the fact that the stigma factor may decrease
          (or increase) over time, should be irrelevant in calculating diminution in value
          immediately following the loss.

Tom Lacy & Randy Edwards, Diminished Value Claims, Not Just for Cars Anymore, The Verdict,
Spring 2016, at 34, 36. To the extent Dr. Green, a physician by training, based his declaration and
the $500,000.00 diminution amount on some form of this analysis, he is unqualified to make this
assessment.

10   Defendant’s Motion in Limine to Exclude the Testimony of Dr. Clyde Green [Doc. 46] is GRANTED.


                                                     25
United States v. Sowards, 370 F.2d 87, 92 (10th Cir. 1966)) (“Qualified and knowledgeable

witnesses may give their opinion or estimate of the value of the property taken, but to

have probative value, that opinion or estimate must be founded upon substantial data,

not mere conjecture, speculation or unwarranted assumption. It must have a rational

foundation.”). Dr. Green did not issue an expert report, and there is no evidence in the

record from which a jury could estimate that the building diminished in value by

$500,000.00 as a result of the damage it suffered. Therefore, Defendant’s motion for

summary judgment on this claim is GRANTED.

       E.     Count III: Bad Faith

       The Court previously bifurcated this case and ordered the parties to proceed with

dispositive motions on Plaintiff’s breach of contract claims, leaving the resolution of

Plaintiff’s bad faith claims for another day. However, in light of the rulings made above,

the Court has serious concerns that the bad faith claim will be unable to survive. In Count

III, Plaintiff alleges that Defendant’s “unjustified and unreasonable failure to comply

with the terms of its own policy constitutes bad faith and a knowing renunciation of its

policy obligations” and seeks to hold Defendant liable for exemplary damages under Ga.

Code Ann. § 33-4-6. In the demand letter Plaintiff was required to send Defendant under

the statute, Plaintiff elaborated on the bases for the bad faith claim. See [Doc. 39-7].

Plaintiff contends that Defendant acted in bad faith in failing to make a timely coverage

decision and in failing to pay the entirety of the appraisal award.



                                            26
       First, the Court is not convinced that Ga. Code Ann. § 33-4-6 entitles Plaintiff to

recovery for damages arising from Defendant’s alleged untimely coverage decision. It

appears that the statute applies only to claims relating to the existence of a covered loss

and the insurer’s refusal to pay for such loss, as opposed to any breach of the policy. See

Ga. Code Ann. § 33-4-6(a) (“In the event of a loss which is covered by a policy of insurance

and the refusal of the insurer to pay the same . . . and a finding that such refusal was in

bad faith, the insurer shall be liable to pay [the] [policy]holder . . . .”). But even if the

statute were to impose penalties for any breach made in bad faith, it seems logical that a

bad-faith claim based on the time-barred allegations in Count I would also be time-barred

for the same reasons as Count I. See Kent, 370 S.E.2d at 665 (bad faith claims under Ga.

Code Ann. § 33-4-6 are tolled by the appraisal process in the same way breach of contract

claims are); see Section B, supra.

       Second, to the extent to bad faith claim is a derivative of Plaintiff’s claim that

Defendant breached the insurance policy by failing to pay the entirety of the appraisal

award, the Court is unsure of how such a claim can exist in the absence of a breach. See

Section C, supra. The Court has determined that Defendant did not refuse to pay for the

loss, and it follows that there can be no bad faith claim under the statute in the absence

of a refusal to pay.

       In light of these concerns, the Court ORDERS Plaintiff to show cause within 21

days of the date of this Order as to why summary judgment should not be granted to



                                             27
Defendant on Count III. See Fed. R. Civ. P. 56(f). Upon request, Defendant shall have

seven days to rebut Plaintiff’s response to this Order.

                                     CONCLUSION

       As explained above, the Court GRANTS Defendant’s Motions for Summary

Judgment [Docs. 35, 74] and ORDERS Plaintiff to show cause within 21 days as to why

the Court should not also dismiss Count III. Defendant’s Motion in Limine to Exclude the

Testimony of Dr. Clyde Green [Doc. 46] is GRANTED. Defendant’s Motion in Limine to

Exclude the Testimony of Chris Cole [Doc. 48] and Plaintiff’s Motion in Limine to Exclude

the Testimonies of Bill Corley and Raymond Ramos [Doc. 53] are DENIED as moot.

       SO ORDERED, this 18th day of April, 2019.

                                                 s/Tilman E. Self, III
                                                 TILMAN E. SELF, III, Judge
                                                 UNITED STATES DISTRICT COURT




                                            28
